FILED
                           NOT FOR PUBLICATION
                                                                            OCT 03 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTHONY MITCHELL; MICHAEL                        No.   17-16552
MITCHELL; LINDA MITCHELL,
                                                 D.C. No.
              Plaintiffs-Appellees,              2:13-cv-01154-APG-CWH

 v.
                                                 MEMORANDUM*
JOSEPH CHRONISTER, Captain;
MICHAEL WALLER, Sergeant; TRAVIS
SNYDER, Officer; DREW ALBERS,
Officer; DAVID CAWTHORN, Officer;
ERIC ROCKWELL, Officer,

              Defendants-Appellants.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                    Argued and Submitted September 12, 2018
                            San Francisco, California

Before: BERZON, RAWLINSON, and WATFORD, Circuit Judges.

      Defendants-Appellants Joseph Chronister, Michael Waller, Travis Snyder,

Drew Albers, David Cawthorn, and Eric Rockwell (collectively, NLV Officers)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
bring this interlocutory appeal, challenging the district court’s denial of their

request for qualified immunity in an action filed pursuant to 42 U.S.C. § 1983.

Specifically, the NLV Officers contend that the court erroneously found disputed

issues of fact, and therefore, improperly denied the NLV Officers’ request for

qualified immunity for Plaintiff-Appellee Anthony Mitchell’s unlawful search,

unlawful arrest, and excessive force claims.

      Although “we normally have no jurisdiction to hear interlocutory appeals

from the denial of summary judgment,” we do have jurisdiction to “review a denial

of qualified immunity where a defendant argues that the facts, even when

considered in the light most favorable to the plaintiff, show no violation of a

constitutional right, or no violation of a right that is clearly established in law.”

Isayeva v. Sacramento Sheriff's Dep’t, 872 F.3d 938, 944-45 (9th Cir. 2017)

(citation and alteration omitted). Our jurisdiction, however, “does not extend to all

denials of qualified immunity on summary judgment.” Id. at 945. Where, as here,

the defendants challenge the district court’s conclusion that the evidence presented

a genuine issue of material fact, rather than whether the plaintiff’s alleged facts

taken in the most favorable light to the plaintiff demonstrate a violation of clearly

established law, we lack jurisdiction to consider the argument. See George v.

Morris, 736 F.3d 829, 834-36 (9th Cir. 2013), as amended.


                                            2
APPEAL DISMISSED.




                    3